Per curiam :
There has been filed in this Court in this cause an agreement by all parties showing settlement of all matters in controversy herein. It is further agreed that the action of the Court of Civil Appeals reversing and remanding the cause may be here affirmed, in order that the agreed settlement may be effected in the trial court. The judgment of the Court of Civil Appeals reversing and remanding the cause is therefore affirmed without approval of any of the questions of law discussed in the opinion of said court; all costs in this Court to be paid by plaintiff in error.
Opinion delivered April 1, 1936.